Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA Case No. 1:20-civ-02511-EGS

 

United States, ex rel, Robert C. Laity PLAINTIFF/RELATOR’S
-Plaintiff/Relator MEMORANDUM OF LAW

Vv. IN SUPPORT OF MOTION
IN OPPOSITION TO DEF-
U.S. Senator Kamala Devi Harris ENDANT’S MOTION TO
DISSMISS

 

Plaintiff denies that this matter is frivolous. Plaintiff also
claims that Kamala Devi Harris is ineligible to be President of the
United States under Article II, Sec. 1, Clause 5 which requires that a
President must be a “Natural born citizen” of the United States. The
plaintiff further claims that the defendant Kamala Devi Harris also
constitutionally barred from being Vice-President of the United States
by virtue of the 12%» Amendments prohibition preventing those inel-

igible to be President from being Vice-President.

The defendant errantly asserts that the plaintiff “contends
wrongly that [the defendant] is ineligible to be Vice-President because
[the defendant’s parents were not U.S. citizens at the time of [the defen-
dant’s birth”. Contrary to the defendant’s assertion this Complaint is

not “misguided”. The legally established definition of “Natural Born
, RECEIVED i

con
a

pola Room 8
! [

!

—+-~ =

|
f
'
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 2 of 12

-2-
Citizen is “one born in the United States to parents who are themselves
citizens”. This definition was arrived at unanimously by the U.S.
Supreme Court in Minor v. Happersett, 88 US 162. Several other

U.S. Supreme court opinions repeated and affirmed that definition both
prior to and in subsequent cases before the U.S. Supreme Court. In

Minor v.Happersett the court made a concerted effort to define

 

“Natural Born Citizen” since it is not defined in the Constitution itself.
They went so far as to say that there was “no doubt” that Children born
in the United States to parents who are U.S. citizens themselves are
“Natural Born Citizens”. They further stated that as to other classes of
Citizens that there were “doubts” such as to whether or not children
born to non-citizen parents are Natural Born Citizens. The stated in the
unanimous opinion that there was “No doubt” that persons born in the
U.S. to parents who are both U.S. Citizens themselves are “Natural
Born Citizens”. Indeed it was our nation’s first Chief Justice of the
United States Supreme Court John Jay that recommended the insertion
of the “Natural Born Citizen” criteria in the Constitution. The draft of

the Constitution bore the criteria “Born a Citizen”. It was John Jay
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 3 of 12

-3-
who wanted that criteria strengthened in order to “provide a strong
check on the admission of foreigners into the administration of our
national government” (Letter from John Jay to George Washington July
25, 1787). John Jay’s concern that the “Command in Chief of the
American Armies shall not be given or devolve on any but a natural
born citizen” was the rationale for requiring the president, who would
also be Commander-in-Chief to meet that standard. It was then a
national security concern and it is still a national security concern.

The plaintiff has filed the instant complaint citing that usurpation of
our Presidency and Vice-Presidency, especially given the fact that the
U.S. is now and has been for two decades, engaged in the conduct of war
and hostilities against it’s enemies, both foreign and domestic. The
prime reason that the founders put the “Natural born citizen” criteria in
Art. II and strengthened the requirement from “Born a Citizen” to
“Natural Born Citizen” was for national security reasons.

There are no less then six U.S. Supreme Court opinions which define,
affirm and reaffirm the definition of “Natural Born Citizen” as one born

in the United States to parents who are both U.S. Citizens”. This
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 4 of 12

-4-
definition conforms with the definition found in a treatise heavily relied
upon by the founders, “The Law of Nations’ translated by Emmerich de
Vattel into French. The English version was available in 1760. The
book states that “Natural born citizens are those born in the country to
parents who are citizens” (Book 1, Chapter 19, Sec. 212). A historical
fact is that French was the official language of diplomacy in the 18*®
Century. Another historical fact is that the founders were familiar with
the French language and that Benjamin Franklin served as Ambass-
ador to France. It was Franklin who brought back a copy of the “Law of
Nations” French version. The English version was printed in 1760 and
was also ubiquitously referred to by the founders. In several U.S.
Supreme Court opinions the court cited word for word the definition of a
“Natural Born Citizen” as those born in a country of parents who are
citizens”. The Venus, 12 US 8 Cranch 2538 253 (1814) Unanimous. In
Shanks v. Dupont, 28 US 3 Pet 242 242 (1830) the definition of Natural
Born Citizen as found in the Law of Nations was applied in the case. In
Minor v Happersett, 88 US 162 1874) the U.S. Supreme Court again

Unanimously stated that “The Constitution does not in words say who
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 5 of 12

-5-

shall be natural born citizens. Resort must be had elsewhere to
ascertain that. At common law, with the nomenclature of which the
founders were familiar, it was never doubted that all children who are
born in a country of parents who were it’s citizens became themselves,
upon their birth...natural born citizens”. The Court in U.S. v Wong
Kim Ark, 169 US 649 (1898) did not extend the 14» Amendment to
create Natural Born Citizens since the 14ts Amendment does not do so.
It did however restate on the record the same definition of Natural Born
Citizen used in the previously cited U.S. Supreme Court cases. In
Luria v. United States, 231 US 9 (1913) the Supreme Court said
“Citizenship is membership in political society, and implies a duty of
allegiance on the part of the member, and a duty of protection on the
part of society. These are reciprocal obligations one being a
compensation for the other. Under our constitution a naturalized citizen
stands on an equal footing with the native citizen in all respects save
that of eligibility to the presidency v. Happersett, 21 Wall, 162, 88 US
166; Elk v Wilkins, 112 US 94, 112 US 101; Osborn v Bank of the

United States, 9 Wheat, 738, 22 US 824”. The U.S. Supreme Court has
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 6 of 12

-6-
never applied the term “Natural Born Citizen” to any other category
then to those born in a country to parents who are citizens thereof”.
STANDING
As early as 2009 the Plaintiff formally filed informations against
Barack Obama who is not a “Natural Born Citizen” of the United
States. I alleged and continue to allege that Obama usurped the
Presidency by fraud, during time at which this nation was engaged in
hostilities with foreign nations. These informations were filed with then
U.S. Attorney Eric Holder and they were subsequently refiled with each
and every U.S. Attorney General since then and up to and including my
most recent submission in September of this year (2020) “An
information in the form of quo warranto” to U.S. Attorney General
William Barr (On record in this case). A history of my activities to
preserve the integrity of our Constitution is outlined in a book written
by me titled “ Imposters in the Oval Office”, iUniverse Publishing ©
2018. I have sued Barack Obama, Ted Cruz, Marco Rubio, Bobby
Jindal and the State of New York in two cases that reached the U.S.

Supreme Court, Laity v NY & Obama, USSCt. (2014) and Laity v
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 7 of 12

-7-
NY, Cruz, Rubio & Jindal (2018). Certiorari was denied in both cases.
The previous opinions on what a “Natural Born Citizen” is remain
undisturbed by that court. Indeed, Associate Justice Clarence Thomas
even testified to Congressman Serrano that “We are evading that
issue”. Serrano asked if a person from the territory of the U.S. Virgin
Islands can be President. The answer is no. Unincorporated territories
are not US Soil. A Natural Born Citizen must be born IN the U.S. to
two U.S. Citizens. It can be demonstrated factually that each and every
President of the United States since it’s inception was a person born in
the United States to parents who were both U.S. Citizens themselves.
Every one of them except Chester Arthur in (1884), Barack Obama,
(124) years later in 2008 and the first (7) Presidents who were
grandfathered in by Article II. It can also be factually demonstrated
that since Obama usurped the Presidency by fraud, no less then (7)
persons including Ted Cruz who stated “If Obama can do it so can I” ,
have attempted to usurp the Presidency by fraud, during time of war.
Our National security and sovereignty has been breached. We the

People, of I am a member of the class, are under siege by those foreign
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 8 of 12

-8-
and domestic enemies that would see the downfall of the United States
and public officials commit misprision of treason and espionage by
“evading the issue” for the last twelve years. It is the People that are
sovereign in the United States. The right to petition the Government for
redress of grievances is my right. It is also my right as a citizen, being
sovereign to demand that a candidate for public office is not an
impersonator or imposter but one who is not constitutionally barred
from holding said office. I have been injured. We the People have been
injured. The several U.S. Attorney Generals from Eric Holder to
William Barr have standing to pursue these matters. Not one has even
so much as looked into whether or not what I claim is actually
happening. Our highest offices, the Presidency and the Vice-Presidency
are being and have been usurped by ineligible constitutionally barred
individuals to my detriment and the nations. The terms of art “Citizen”
and “Natural Born Citizen” appear in the Constitution, inter alia. They
are not tantamount. As the defendant properly asserts I have conceded
that the defendant is a citizen of the U.S. but she is NOT a “Natural

Born Citizen” (one born in the U.S. to parents who are both U.S.
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 9 of 12

-9-
citizens themselves). She is a 14» Amendment citizen and not an
Article IT Natural Born Citizen. She is therefor barred constitutionally
from being President or Vice-President. Currently New York State
continues, since I first complained about it in 2008, to falsely claim on
it’s Board of Elections site that the requirement to be President is to be
“Born a citizen” inter alia. That is a patent misrepresentation of the
Article II mandate that one must be a “Natural Born Citizen”.

As one of his major responsibilities the U.S. Supreme Court had the
duty and authority to interpret the constitution. Whether or not the
Constitution is or is not being adhered to is the Judiciary’s purview.
Marbury v Madison, 5 US 137._ That opinion grants the courts the
power to strike down unconstitutional actions by the government.

As the defendant correctly states “The attorney general did not
respond” to my “Information in the form of quo warrant”. Neither has
any public official to whom I petitioned for redress of this grievance
against the United States for it’s persistent nonfeasance in “evading
this issue” (Clarence Thomas). This amounts to abrogation and

dereliction of the government’s duty to support and defend the
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 10 of 12

-10-
constitution”. The Judiciary at the federal level has subject matter
jurisdiction because this case involves a federal question with regard to
the interpretation of the Constitution. It has authority over the
defendant because she works in D.C. It is a violation of the DC Code to
impersonate a public official. I have a legitimate non-frivolous claim
that long established U.S. Supreme Court precedents which control
with regard to the Natural Born Citizen criteria are not being adhered
to. I have met my burden of proof that “sufficient factual...matter to
state a claim for relief...plausible on it’s face” exists. Because the
government allowed this issue to fester without addressing the merits
of the claims in the several past cases U.S. Citizens are now living in a
nation wherein such things as religious freedom, freedom of speech and
widespread anarchy has manifested itself. Joseph Biden was the non-
bona fide VP to a usurper President who has now chosen another non
bona fide unconstitutional candidate, the defendant to be his non bona
fide VP. There is and has been an overt pattern of illegal usurpations
an attempts to usurp since 2008. Our current President, Donald Trump

is a Natural Born Citizen. On November 3, 2020 however we may have
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 11 of 12

-11-

another counterfeit Vice-President, the Defendant. Barack Obama

opened the floodgates to a pattern of usurpations that cannot and must

not be ignored any longer. The cases that the defendant cites have

referred to being a “citizen” of the U.S. and does not support a

determination by this court that the defendant is a Natural Born
Citizen. I have shown by this submission that even in light of no less

then (6) previous U.S. Supreme Court opinions supporting the plaintiffs

stance that there is sufficient cause of action NOT to dismiss this case.

I am a relator. I have filed a proper “Information in the form of quo

warranto”’. The fact that every U.S. Attorney since Eric Holder, who

have/has standing, has abrogated his/her responsibility to defend the

constitution justifies my furtherance of this matter, in the name of the

United States, by default. Government is by consent of the governed.

I OPPOSE the dismissal of this case for the reasons cited herein.
Kode PE ORR October 28, 2020

Robert C. Laity, }—

Plaintiff/Relator

43 Mosher Drive

Tonawanda, NY, 14150

(716) 260- 1392
Email: robertlaity@roadrunner.com
Case 1:20-cv-02511-EGS Document9 Filed 11/02/20 Page 12 of 12

UNITED STATES DISTRICT COURT

 

FOR DISTRICT OF COLUMBIA
U.S., ex rel, Robert C. Laity

-Plaintiff/Relator Case #: 1:20-civ-02511-EGS
V. CERTIFICATE OF SERVICE

U.S. Senator Kamala Devi Harris

 

I CERTIFY that I have sent a true and correct copy of the attached

PIAINTIFF/RELATOR’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION IN OPPOSITION TO DEFENDANTS MOTION TO DISMISS

by U.S. Mail this day, to:

U.S. Attorney for D.C. U.S. Attorney General
Civil Process Clerk 950 Pennsylvania Avenue NW
555 4th Street, NW, Washington, D.C. 20530

Washington, D.C. 20530

Benjamin J. Razi, Esq.
Counsel for the Defendant
Covington and Burling LLP
One City Center

850 Tenth Street NW
Washington, D.C. 20001

Kobo x SBR. Date: /RF/EO
Robert C. Laity, pro se “<=

Plaintiff/Relator

43 Mosher Drive

Tonawanda, NY, 14150

(716) 260-1392

Email: robertlaity@roadrunner.com
